60 Ill. App.2d 82 (1965)
208 N.E.2d 323
Stanley Ogradney, Petitioner-Appellee,
v.
Richard J. Daley, Mayor, as Local Liquor Control Commissioner, John C. Marcin, City Clerk, William T. Prendergast, City Collector, Respondents-Appellants.
Gen. No. 49,996.
Illinois Appellate Court  First District, Third Division.
June 3, 1965.
James G. O'Donohue, Acting Corporation Counsel, of Chicago (Sydney R. Drebin and Marvin E. Aspen, Assistant Corporation Counsel, of counsel), for appellants.
No brief filed and no appearance made for appellee.
(Abstract of Decision.)
Opinion by JUSTICE SULLIVAN.
Judgment reversed.
Not to be published in full.